Citation Nr: 1106499	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  92-14 409	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (T/R).


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from October 1971 to September 
1974.

This appeal to the Board of Veterans Appeals (Board) arises from 
a November 1991 rating action that denied a rating in excess of 
20% for right leg varicose veins, and a September 1999 rating 
action that denied a T/R.  

In March 1992, the Veteran and his mother testified at a hearing 
before a hearing officer at the RO.

By decision of June 1994, the Board remanded the increased rating 
issue to the RO for further development of the evidence and for 
due process development.

By decision of May 1995, the Board denied a rating in excess of 
20% for right leg varicose veins.  The appellant appealed the 
denial to the U.S. Court of Appeals for Veterans Claims (Court).  
By September 1996 Order, the Court vacated the Board's May 1995 
decision, and remanded the matter to the Board for compliance 
with instructions contained in a September 1996 Joint Motion for 
Remand of the Appellant and the VA Secretary.

By decision of April 1997, the Board remanded the increased 
rating issue to the RO for further development of the evidence 
and for due process development.

By decision of July 2002, the Board denied a T/R and a rating in 
excess of 20% for right leg varicose veins.  The appellant 
appealed the denials to the Court.  By August 2003 Order, the 
Court vacated the Board's July 2002 decision and remanded the 
matters to the Board for readjudication consistent therewith.  By 
June 2004 Order, the Court revoked its August 2003 Order, and 
issued a new Order vacating the Board's July 2002 decision, and 
remanded the matters to the Board for readjudication consistent 
therewith.

By decision of November 2008, the Board remanded this case to the 
RO for further development of the evidence and for due process 
development.

By decision of January 2010, the Board denied a rating in excess 
of 20% for right leg varicose veins, and remanded the T/R issue 
to the RO for further development of the evidence and for due 
process development.

The T/R issue remaining appeal is again REMANDED to the RO.  The 
VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) includes enhanced 
duties to notify and assist claimants.    

Considering the record in light of the duties imposed by the VCAA 
and its implementing regulations, the Board finds that all notice 
needed to fairly adjudicate the T/R claim remaining on appeal has 
not been accomplished.

Received in October 2010 was a statement from the Veteran wherein 
he claimed service connection for residuals of an injury to the 
mouth.  

Inasmuch as entitlement to a T/R is based on consideration of all 
of a veteran's service-connected disabilities, the Board finds 
that his claim for service connection for additional disability 
is inextricably-intertwined with the pending T/R claim, and must 
be adjudicated by the RO prior to an appellate decision on the 
T/R issue on appeal.  

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the T/R claim on appeal.
 
Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should adjudicate the veteran's 
new claim for service connection for 
residuals of an injury to the mouth.

2.  Thereafter, the RO should readjudicate 
the T/R claim based on consideration of all 
of the veteran's service-connected 
disabilities, in light of all pertinent 
evidence and legal authority.   

3.  If the T/R claim on appeal remains 
denied, the RO must furnish the Veteran and 
his attorney an appropriate Supplemental 
Statement of the Case that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time period 
for response before the claims folder is 
returned to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The Veteran needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

